Per Ctjriam.
Defendant was charged with the crime of false and fraudulent registration, and appeals from a judgment entered upon a verdict of guilty. The error alleged is the insufficiency of the information. The case is similar to State v. Ross, 66 Wash. 138, 119 Pac. 20, affirmed by the court on rehearing en bane (Id,, p. 141, 122 Pac. 8), and to State v. Cohen, 67 Wash. 618, 700, 122 Pac. 9, 10, and for the reasons' there given the judgment is reversed, and the cause remanded with instructions to dismiss.